       Case 9:20-cv-00012-DNH Document 16 Filed 05/11/20 Page 1 of 4



UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK


DOMINICK MOORE,

                              Petitioner,
      v.                                                       9:20-CV-0012
                                                               (DNH)

MARY VANN, Superintendent,

                              Respondent.


APPEARANCES:                                                   OF COUNSEL:

DOMINICK MOORE
Petitioner, pro se
17-A-4676
Marcy Correctional Facility
P.O. Box 3600
Marcy, NY 13403

HON. LETITIA JAMES                                             HANNAH S. LONG, ESQ.
Attorney for Respondent                                        Assistant Attorney General
Office of the Attorney General
28 Liberty Street
New York, New York 10005

DAVID N. HURD
United States District Judge

                                      DECISION and ORDER

      Petitioner Dominick Moore seeks federal habeas relief pursuant to 28 U.S.C. § 2254.

Dkt. No. 1, Petition ("Pet."). On February 4, 2020, the Court directed respondent to answer

the petition. Dkt. No. 5, Decision and Order dated 02/04/20.

      On March 23, 2020, the Court received a letter motion from petitioner requesting

various relief including a motion for release pursuant to 18 U.S.C. § 3143. Dkt. No. 9. T he

motion was ultimately denied. Dkt. No. 10, Decision and Order dated March 25, 2020
       Case 9:20-cv-00012-DNH Document 16 Filed 05/11/20 Page 2 of 4



("March Order"). However, petitioner was granted leave to make a motion for release on bail

during the pendency of his habeas petition. Id. at 2-3. Petitioner's motion for bail is presently

before the Court. Dkt. No. 11.

       Petitioner provides two main arguments for release. See Dkt. No. 11-2, Memorandum

in Support of Petitioner's Motion ("Pet. Memo."). First, petitioner contends that his habeas

petition is meritorious. Id. at 1-2. Specifically, petitioner states that he has demonstrated

entitlement to relief via his arguments that (1) his unwaivable right precluding Double

Jeopardy was violated when the People improperly prosecuted his criminal case and (2) the

proceedings would have been different had the trial court not erred in failing to consult

petitioner's RAP sheet. Id. Second, petitioner asserts that because his habeas petition is

guaranteed to be granted, in conjunction with the fact that "90% of [his] time has been served

and [he is] program satisfied," release on bail is indicated. Id. at 2.

       Respondent opposes petitioner's motion. Dkt. No. 15. First, respondent contends

that petitioner's claims are not substantial because they are not likely to succeed. Id. at 7-10.

Specifically, respondent asserts that petitioner's claims are not cognizable and are

unexhausted. Id. Second, respondent proffers that petitioner has failed to establish

extraordinary circumstances to make bail necessary. Id. at 10-11. Specifically, respondent

argues that petitioner's assertions that his habeas petition w ill be successful and that he has

completed the majority of his sentence are both insufficient to satisfy the extraordinary

circumstances standard. Id.

       Federal courts have jurisdiction "to grant bail to habeas petitioners[.]" Mapp v. Reno,

241 F.3d 221, 226 (2d Cir. 2001). However, "the standard for bail pending habeas litigation



                                                 2
       Case 9:20-cv-00012-DNH Document 16 Filed 05/11/20 Page 3 of 4



is a difficult one to meet: [t]he petitioner must demonstrate that the habeas petition raise[s]

substantial claims and that extraordinary circumstances exist[] that make the grant of bail

necessary to make the habeas remedy effective." Id. (internal quotation marks omitted). "In

short, [the court asks whether] . . . this case is distinguishable from other habeas corpus

cases[.]" Jackson v. Bennett, No. 1:01-CV-8971, 2002 W L 126679, at *1 (S.D.N.Y. Jan. 30,

2002) (citing Richard v. Abrams, 732 F. Supp. 24, 25 (S.D.N.Y. 1990) (quotations omitted)).

       Without determining whether or not petitioner established a substantial probability of

success on the merits of his habeas corpus claim, the Court finds that he has failed to

demonstrate extraordinary circumstances which justify relief. The fact that petitioner is

incarcerated in alleged violation of his constitutional rights does not constitute an

extraordinary circumstance. See generally Iuteri v. Nardoza, 662 F.2d 159, 162 (2d Cir.

1981) (reversing order granting bail and finding "nothing unusual" about petitioner's argument

that, "if the habeas writ is granted, it will mean that his incarceration . . . would have been

without basis," given that "[v]irtually all habeas corpus petitioners argue that their

confinement is unlawful").

       Similarly, the fact that petitioner has served the majority of his sentence and is quickly

approaching his conditional release date is unpersuasive to justify relief. Jackson, 2002 WL

126679, at *1 (holding that upcoming "eligib[ility] for parole . . . does not constitute an

extraordinary circumstance warranting bail [because i]f it did, then every prisoner nearing the

end of a term could bring a successful bail motion in connection with a habeas petition.")

(internal quotation marks and citations omitted). Moreover, petitioner's participation in

programming and vocational training is also insufficient to establish extraordinary



                                                 3
        Case 9:20-cv-00012-DNH Document 16 Filed 05/11/20 Page 4 of 4



circumstances. Harris v. Allard, No. 1:01-CV-7191, 2002 W L 31780176, at *4-*5 (S.D.N.Y.

Dec. 11, 2002) (holding that while completion of treatment and vocational programming "may

be relevant to a parole application in the future, they do not constitute extraordinary

circumstances such that this case is distinguishable from other habeas corpus cases.").

       In sum, "[p]etitioner has not made any showing that his is a ‘special case’ and that

extraordinary circumstances exist such that release is necessary to make the habeas corpus

remedy effective." Cunningham v. Poole, No. 9:06-CV-0659, 2007 W L 3353115 (LEK/GJD),

at *2 (N.D.N.Y. Nov. 7, 2007). Accordingly, petitioner's motion to grant him temporary

release on bail while his habeas petition is pending is denied.

IV.    CONCLUSION

       WHEREFORE, it is

       ORDERED that petitioner's application for bail (Dkt. No. 11) is DENIED. The Court

again makes no determination regarding the merits of any of the claims raised in the petition;

and it is further

       ORDERED that no Certificate of Appealability ("COA") shall issue because petitioner

failed to make a "substantial showing of the denial of a constitutional right" as 28 U.S.C. §

2253(c)(2) requires;1 and it is

       ORDERED that the Clerk serve a copy of this Decision and Order upon petitioner in

accordance with the Local Rules.

       IT IS SO ORDERED.

Dated: May 11, 2020
       Utica, New York.


       1
           Miller-El v. Cockrell, 537 U.S. 322, 336 (2003); Richardson v. Greene, 497 F.3d 212, 217 (2d Cir. 2007).

                                                         4
